DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 9-10 recited the method step of “mounting the plurality of fixed connection terminals together with the component fixing jig”, however from the claim language it is not clear where actually the plurality of fixed connection terminals are mounted, although in the preamble, it is recited that the plurality of connection terminals are fixed to a terminal connection area, whereas in the method step the location of the mounting is not determined.  Further, as a result of performing the claimed method steps of claim 1 "fixing the plurality of connection terminals in parallel to a component fixing jig; and mounting the plurality of fixed connection terminals together with the component fixing jig" the product of "flexible 
Claim 3 also requires "wherein in the forming, a die for forming the comb tooth portions is used to form the plurality of holes for jig fixation", however it is unclear as to where the holes for jig fixation are being formed, in the conductive pattern?  Note, claim 2 requires "the base film has a plurality of holes for jig fixation", not the conductive pattern as recited in claim 3.								Therefore the boundaries of the claim are not reasonably clear and the above language in the claims is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over AKATSUKA, JP 2015233125, in view of Mizukami, US 2010/0041252.
Regarding claim 1, AKATSUKA discloses; a method of manufacturing a flexible printed interconnect board including an insulating base film; a conductive pattern that is layered on one surface side of the base film; and a plurality of connection terminals, that are fixed to a terminal connection area on one edge side of the conductive pattern, the method comprising: 										fixing the plurality of connection terminals in parallel to a component fixing jig (¶ 0054; inserting the metal pins 300 into the jig, the metal pins 300 can be easily arranged at a predetermined pitched); and 								AKATSUKA substantially discloses the invention including the method steps of arranging the jig at the end of the first flexible substrate and the metal pins are  arranged according to the pitch of the terminals using a jig but is silent about the method step of mounting the plurality of fixed connection terminals together with the component fixing jig. However Mizukami teaches that the pad electrodes 16E and the corresponding leads 12E are aligned and fixed using a first fixation jig (Fig. 44A and ¶ 0315).													It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify AKATSUKA by providing the method step of mounting the plurality of fixed connection terminals together with the component fixing jig, as taught by Mizukami, so that the leads are connected to the corresponding pad electrodes through the high-melting-point conductive layers. Then, the first fixation jig is removed (¶ 0316). 
Regarding claim 2, AKATSUKA discloses; the base film has a hole (¶ 0054; positioning hole) for jig fixation, and 							. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729